Citation Nr: 1033237	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to special home adaptation or specially adapted 
housing.

2.  Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected degenerative joint 
disease of the left knee.

3.  Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 
1957. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to special home adaptation 
or specially adapted housing, and a March 2008 rating decision 
which declined to reopen a previously denied claim of entitlement 
to service connection for a bilateral hip disability.

The Board notes, however, that the previously denied claim 
involved only the Veteran's left hip, and that any claim 
referable to the right hip is an original claim for service 
connection.  Thus, the Veteran's claim for service connection for 
a right hip disability is being addressed on a de novo basis, as 
reflected on the title page.

The issue of entitlement to specially adapted housing or special 
home adaptation and the application to reopen a previously denied 
claim of service connection for a left hip disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no evidence that the Veteran currently has a right hip 
disorder that is related to his service or to a service-connected 
disability.





CONCLUSION OF LAW

A right hip disability was not incurred or aggravated in service 
and is not proximately due to a service-connected disorder.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated December 2007, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim for 
service connection; information and evidence that VA would seek 
to provide; information and evidence that the Veteran was 
expected to provide; and information on the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  

The Veteran has not received a VA examination of his right hip; 
however, there is no evidence that the Veteran currently has a 
right hip disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.   

In the present case, there is no objective medical evidence of a 
current right hip disorder, nor has the Veteran provided any lay 
evidence of current right hip symptoms.  Absent evidence of 
current right hip disability, there is no need to obtain a 
current examination.  The Board is satisfied that the duties to 
notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Secondary service connection will be granted when a disability is 
proximately due to or the result of a service connected disease 
or injury.  38 C.F.R. § 3.310.  Secondary service connection may 
be established for a disorder which is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Analysis

The Veteran asserts that he has a right hip disability, which he 
attributes to his service or, alternatively, to his service 
connected degenerative joint disease of the knee and ankle.  
Although the Veteran's service treatment records are unavailable, 
his 1957 separation examination is of record, which makes no 
reference to a right hip injury.

Review of the post-service medical evidence of record shows no 
treatment or complaints referable to the right hip.  All of the 
clinical notes referable to hip pain discuss only the left hip.  
There is no evidence that the Veteran has ever sought treatment 
for a right hip disability.   Review of the lay evidence 
submitted by the Veteran does not reflect any reports of readily 
observable symptoms of a right hip disorder, such as pain or 
swelling.  All of the lay statements referring to a "bilateral 
hip disability" simply state that such a disability is the 
result of a service-connected disorder, without describing any 
symptoms referable to the right hip.  In sum, the objective 
evidence of record fails to show that the Veteran has a current 
right hip disorder.  In the absence of a current diagnosis, the 
Veteran's service connection claim for a right hip disorder must 
be denied.  See Brammer, supra.




ORDER

Entitlement to service connection for a right hip disability, to 
include as secondary to service-connected degenerative joint 
disease of the left knee, is denied.


REMAND

With regard to the Veteran's claim for specially adapted housing, 
the evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in both 
eyes, having only light perception, plus the loss of use of one 
lower extremity; or 3) the loss, or loss of use, of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion as 
to preclude locomotion without the aid of braces, crutches, canes 
or a wheelchair; or 4) the loss, or loss of use, of one lower 
extremity together with the loss, or loss of use, one upper 
extremity which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. 
§ 3.809(b).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a special 
home adaptation grant.  This benefit requires that the evidence 
show permanent and total service-connected disability that either 
results in blindness in both eyes with 5/200 visual acuity or 
less, or involves the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (b).

There is no question but that the Veteran has impairment of his 
lower extremities as a result of service-connected traumatic 
arthritis of the right ankle and degenerative joint disease of 
the left knee.  However, a May 2007 statement from the Veteran's 
primary care physician, Dr. Harry Friedman, indicated that the 
Veteran's lower extremities are also affected by primary lateral 
sclerosis, a disorder for which the Veteran is not service-
connected.   A VA examination is therefore necessary upon remand 
to determine the precise nature and etiology of the impairments 
of the Veteran's lower extremities.

Service connection for a left hip disorder was last denied by a 
February 2006 Board decision.  The Board decision is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that had been 
found insufficient in the previous denial.  

The December 2007 VCAA letter does not comply with the Kent 
ruling.  Specifically, the letter advised the Veteran that his 
claim was last denied by rating decision dated December 2002, 
when in fact, the last final denial of his claim was in February 
2006 as noted above.  Upon remand, the Veteran should be notified 
of the bases for the denial in the February 2006 Board decision 
and the evidence necessary to substantiate those elements that 
were found insufficient.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the Veteran of the 
evidence and information necessary to reopen 
the claim of entitlement to service 
connection for a left hip disability; (2) 
notifies the Veteran of the reasons for the 
February 2006 denial (that the Veteran's 
degenerative joint disease of the left hip 
was not caused or aggravated by his service-
connected right ankle disability); and (3) 
notifies the Veteran of what specific 
evidence would be required to substantiate 
the element or elements needed to grant the 
veteran's service connection claim (i.e., 
competent evidence establishing that he has 
pertinent disability that was present or is 
otherwise related to his service or to a 
service-connected disability).  This notice 
is outlined by the Court in Kent, supra.  The 
notification letter should also advise the 
Veteran of the evidence and information that 
is necessary to establish entitlement to his 
underlying service connection claim.  

2.  Schedule the Veteran for a VA examination 
to determine the effect his service-connected 
traumatic arthritis of the right ankle and 
degenerative joint disease of the left knee 
have on his ability to function.  If a non-
service-connected disability primary lateral 
sclerosis affects the Veteran's lower 
extremities and his ability to ambulate 
without the use of an assistive device, the 
examiner should so state.  

primary lateral sclerosis.  The examiner 
should determine whether service-connected 
disabilities result in: 

The loss or loss of use of both lower 
extremities such as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair; 
   
or the loss or loss of use of one lower 
extremity  together with residuals of 
organic disease or injury or the loss or 
loss of use of one upper extremity that so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair. 

The term "preclude locomotion" means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches or canes as 
a normal mode of locomotion although 
occasional locomotion by other methods may 
be possible.  

Loss of use of a foot or a hand will be held 
to exist when no effective function remains 
other than that which would be equally well 
served by an amputation stump at the site of 
election below elbow or knee with use of a 
suitable prosthetic appliance.  The 
determination should be made on the basis of 
the actual remaining function o the hand or 
foot, whether the acts of grasping, 
manipulation, etc., in the case of the hand, 
or of balance and propulsion, etc., in the 
case of the foot, could be accomplished 
equally well by an amputation stump with 
prosthesis.  See 38 C.F.R. § 4.63.  

The claims file and a copy of this remand 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must indicate in 
the examination report that the claims file 
was reviewed, and the rationale for all 
opinions must be provided.  All indicated 
studies should be performed, and the examiner 
should comment on each of the criteria set 
forth above.  All findings and the rationale 
for any opinion expressed should be reported 
in detail.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


